Citation Nr: 1019150	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  This case was remanded by the 
Board in July 2006 and December 2008 for additional 
development.


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the Veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records show that the Veteran 
was given a psychiatric evaluation in December 1965.  After 
mental status examination, the impression was mildly 
inadequate personality.

After separation from military service, VA mental health 
reports dated from September 1983 to November 1983 gave 
diagnoses of alcoholism.

A January 1999 VA outpatient mental health report included a 
review of the Veteran's history and a mental status 
examination.  The diagnoses were adjustment reaction, not 
otherwise specified, and anxiety state, not otherwise 
specified.

In a March 2002 VA outpatient mental health report, the 
Veteran reported that a recent traumatic incident had caused 
nightmares about an old traumatic incident during military 
service.  The Veteran reported that during military service 
he had been attacked while he was sleeping by men who beat 
him, resulting in eight stitches to his face.  The diagnosis 
was PTSD.  The medical evidence of record shows that PTSD has 
been consistently diagnosed since March 2002.

The medical evidence of record clearly shows that the Veteran 
has a current diagnosis of PTSD for VA purposes that has been 
related to an in-service stressor.  See 38 C.F.R. § 4.125.  
However, the Veteran's claim has been repeatedly denied on 
the basis that there was no objective evidence that 
established that the Veteran "engaged in combat with the 
enemy" and there was insufficient evidence to corroborate the 
claimed stressor.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 
(2000).  In this regard, there are no references to combat in 
the Veteran's service personnel records and he did not earn 
any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  As such, the 
Veteran's claimed stressor must be corroborated by credible 
supporting evidence.  38 C.F.R. § 3.304(f).

The evidence of record includes credible supporting evidence 
which corroborates the Veteran's claimed stressor.  The 
Veteran has submitted numerous statements which provide 
further details about the alleged in-service stressor.  While 
the dates and some minor details vary in these accounts, the 
general description remains the same.  The Veteran reported 
that the incident occurred in 1965 while he was stationed 
onboard the USS TERREBONNE PARISH (LST-1156).  He reported 
that while the ship was docked in Baltimore, Maryland, he was 
assaulted at night while he was sleeping by other sailors, 
resulting in injuries to his eye.  The Veteran stated that he 
was taken to a local civilian hospital in Baltimore, where he 
received multiple stitches for this injury.

The Veteran's description of his traumatic stressor very 
closely matches the description of an incident described in 
the log book of the USS TERREBONNE PARISH.  In the log book 
for August 1965, an entry for an unlisted day stated that 
from 12:00 a.m. to 4:00 a.m. the ship was in drydock in 
Baltimore, Maryland.  The entry stated that at 3:00 a.m., the 
Veteran "received a cut over his left eye when he was 
allegedly struck by [another service member].  Treatment was 
administered at South Baltimore General Hospital."  This log 
report matches the Veteran's description of his reported 
traumatic stressor in essentially every detail, and clearly 
identifies the Veteran as the victim by using his full name 
and his service identification number.  Thus, the August 1965 
deck log from the USS TERREBONNE PARISH provides credible 
evidence which is consistent with the Veteran's claimed 
stressor.

Accordingly, there is credible supporting evidence of record 
which corroborates the Veteran's claimed stressor.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that 
corroboration does not require "that there be corroboration 
of every detail including the appellant's personal 
participation in the identifying process."); see also 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(finding that while the Veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  As 
such, the Board finds that the Veteran has a current 
diagnosis of PTSD that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


